Citation Nr: 1825355	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition, to include bipolar depression, anxiety disorder, and dysthymic disorder (claimed as depression/anxiety).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral cataracts.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cyst in brain behind eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the December 2012 rating decision, the RO denied reopening the previously denied claims of entitlement to service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye.  In that decision, the RO also denied entitlement to service connection for tinnitus.  

In December 2012, the Veteran disagreed with the RO's determination.  In a July 2014 rating decision, the RO granted entitlement to service connection for tinnitus and assigned an initial 10 percent rating, effective March 6, 2012.  In July 2014, the RO issued a Statement of the Case addressing the matter.  

The Board finds that with respect to the issue of service connection for tinnitus, the RO's actions constitute a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for depression/anxiety.  The RO also denied service connection for bilateral cataracts and cyst in brain behind eye.  Although the Veteran was notified of the RO's decision and his appellate rights in a September 2007 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence associated with the claims file since the final September 2007 rating decision includes evidence that is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to warrant reopening the claims of service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Analysis

The Veteran's claim of service connection for depression/anxiety was initially denied in an October 2005 rating decision, based on a finding that the condition was not incurred in service nor was caused by active service.  

Thereafter, in a September 2007 rating decision, the RO determined that new and material evidence had been received to reopen the claim of service connection for depression/anxiety, and then subsequently denied the claim on the merits.  The RO determined that a psychiatric condition was not shown during service, nor was related to military service.  The RO also denied service connection for bilateral cataracts and cyst in brain behind eye.  With regards to bilateral cataracts, it was determined that there was no evidence that the condition occurred in service, or was aggravated or caused by active service.  The RO noted that cataracts had not been determined to be a radiogenic disease.  With regards to the cyst in brain behind eye, the RO noted that there was no evidence in the service treatment records for complaints, headaches, or any other symptoms that could have been related to a cyst in brain behind eye.  The RO determined that the condition neither occurred in service nor was caused by active service.    

The evidence at the time of the September 2007 rating decision included service treatment records, VA clinical records, private treatment records, and lay statements regarding the onset of the disabilities and exposure to ionizing radiation while serving in Germany.  The service treatment records reflected no symptoms, treatment, or diagnoses for psychiatric, eye, or a cyst disability.  

With regard to the claim for depression/anxiety, VA and private clinical records showed ongoing treatment for bipolar and depression.  Psychiatric diagnoses of dysthymia, anxiety disorder, and bipolar disorder were noted.  In an April 2007 VA clinical record, the Veteran reported that he was diagnosed with bipolar six years ago.  He further stated that he had been depressed ever since his divorce two years ago.  In November 2006 statements, the Veteran asserted that he had begun to suffer from severe anxiety and depression, since returning from Germany.  He reported an anger problem, and a diagnosis of bipolar disorder.  

With regard to the claim for bilateral cataracts, in November 2006 statements, the Veteran asserted that his bilateral cataracts were caused by exposure to radiation when he guarded the open doors for nuclear material stored in secured bunkers, and while transporting nuclear material by helicopter.

The evidence also included a March 2005 VA clinical record, in which the Veteran reported that a cyst was found 7 to 8 years ago during a MRI.  A May 2007 VA clinical record included the presence of a cystic lesion on the Veteran's brain.

The Veteran was notified of his appellate rights in a September 2007 letter.  He did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.  Thus, the September 2007 rating decision is final and not subject to review under the same factual basis.  See 38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Veteran now seeks to reopen the previously denied claims of service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The additional evidence received since the September 2007 rating decision includes lay statements, service treatment records, service personnel records, VA clinical records dated from September 2002 to October 2016, and Social Security Administration (SSA) records.

In pertinent part, VA clinical records reveal continued mental health treatment and diagnoses of bipolar disorder, depression, and anxiety.  An October 2007 VA clinical record indicated that the Veteran underwent cataract extraction.  A March 2012 notification from the service department indicated no verification of ionizing radiation exposure.  A SSA record received in November 2014 showed that the Veteran was denied benefits for bipolar disorder, panic disorder, cyst and cataract conditions in April 2010.  The additional evidence also includes the Veteran's statements that he was exposed to radiation in service.  He further stated that his eye cyst was permanent brain damage of the frontal lobe.  See December 2012 Correspondence, September 2014 Form 9.   

The Board finds that although this additional was not of record at the time of the September 2007 rating decision, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2017).  As for the additional medical evidence for depression/anxiety, the Board finds the evidence is cumulative.  In this regard, while the evidence demonstrates diagnoses of bipolar disorder, anxiety disorder, and depression, which was of record at the time of the September 2007 rating decision, the records do not show any relationship between the conditions and the Veteran's active service.  Furthermore, the evidence does not relate to an unestablished fact necessary to substantiate the claim. 

With regard to the additional lay statements, the Board finds that such statements are duplicative to the extent they suggest that the Veteran was exposed to ionizing radiation during military service or that his condition was related to active service.  

The additional medical evidence of record fails to establish that the Veteran was exposed to ionizing radiation during military service and that his bilateral cataracts were incurred in service or caused by active service.  Similarly, the additional medical evidence does not demonstrate that the Veteran incurred a cyst in brain behind eye in service, or that it was caused by active service.  The evidence does not relate to an unestablished fact necessary to substantiate the claims.

For these reasons, the Board finds that the additional evidence received since the September 2007 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for depression/anxiety, bilateral cataracts, and cyst in brain behind eye are not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for an acquired psychiatric condition, to include bipolar depression, anxiety disorder, and dysthymic disorder (claimed as depression/anxiety) is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for bilateral cataracts is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for cyst in brain behind eye is denied.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


